Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17 and 18, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the part of the restriction requirement pertaining to those claims as set forth in the Office action mailed 24 November 2021, is hereby withdrawn and claims 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19 has been cancelled as being drawn to a non-elected invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of an ejection device, including: 
an ejection unit provided with an ejection port configured to eject an ejection material; 
a piezoelectric element provided in the ejection unit and configured to cause the ejection material to be ejected from the ejection port; 
a first liquid chamber connected to the ejection unit and configured to supply the ejection unit with the ejection material; 
a pressure control unit configured to control a pressure in the ejection unit by controlling a pressure in the first liquid chamber and control the first liquid chamber to have a negative pressure while the ejection material is ejected by the piezoelectric element; and 
a detection unit configured to detect a wetness on a surface of the ejection port with a back electromotive force obtained by the piezoelectric element.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Claims 2-7 and 9-18,
	These claims are considered to be allowable due to their dependency on claim 1. 
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853